                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DEBRA COSS,
                                                     Case No. 17-13055
        Plaintiff,
                                                     Honorable Nancy G. Edmunds
v.

COMMISSIONER OF SOCIAL SECURITY,

        Defendant.
                                         /


 ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S OCTOBER 19,
              2018 REPORT AND RECOMMENDATION [18]

     Currently before the Court is the magistrate judge’s October 19, 2018 report and

recommendation (ECF No. 18). The magistrate judge recommends that the Court deny

Plaintiff's motion for summary judgment and grant Defendant's motion for summary

judgment. The Court is fully advised in the premises and has reviewed the record and the

pleadings. Neither party has filed objections. “[T]he failure to object to the magistrate

judge’s report[] releases the Court from its duty to independently review the matter.” Hall

v. Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted).

The Court nevertheless agrees with the magistrate judge’s recommendation. The Court

therefore ACCEPTS and ADOPTS the magistrate judge’s report and recommendation,

GRANTS Defendant’s motion for summary judgment, DENIES Plaintiff’s motion for

summary judgment, and AFFIRMS the decision of the Commissioner of Social Security.

     It is further ordered that Plaintiff's Complaint is hereby DISMISSED with prejudice.

     SO ORDERED.
                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: December 10, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 10, 2018, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
